Title: To Benjamin Franklin from Dumas, 18 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 18e. Juin 1779
Mes dernieres étoient du 14e. & 17e. La derniere a été écrite d’Amsterdam à la requisition de Mr. De N——. Il y a joint une des siennes pour vous, dont il m’a lu des morceaux, qui demandent quelque éclaircissement de ma part. Il m’a demandé s’il pouvoit écrire directement au Congrès, pour demander le titre de Trésorier général en Hollande des Etats-Unis? J’ai dit que, quant à moi, il le pouvoit, &, sur ce qu’il desiroit que je l’appuyasse, je lui ai fait entendre que je ne le ferois qu’après vous avoir consulté, & sous votre approbation. J’ai compris, par ce qu’il m’a lu, que c’est un titre bien plus étendu, qu’il ne me l’avoit dit dans la conversation, qu’il sollicitoit. Il vous parle aussi, dans sa Lettre, d’autres personnes de ce pays, qui peuvent avoir des connexions d’estime réciproque avec des personnes respectables en Amérique, comme particuliers, mais qui n’ont pu me produire aucune preuve d’être autorisés par le Congrès à se mêler des affaires de l’Am——. J’ai donc cru devoir être circonspect, & ne pas entrer avec elles dans les mesures à prendre, dont elles se disent chargées. Le reste, je vous le dirai, Monsieur, de bouche. Il suffit, en attendant, que vous soyiez prévenu en termes généraux. J’ajouterai, qu’il ne manque pas de gens qui voudroient faire leur fortune avec l’Amérique, à présent qu’ils y voient de l’apparence: mais ce n’est pas ceux-là dont elle a besoin, ni des Plan-Makers; l’essentiel est de trouver de puissants souscripteurs, comme on vous l’a promis. J’arrange à présent mes affaires, pour partir avant la fin de ce mois: car, outre qu’il est grand temps que nous entretenions de bouche sur bien des choses, je serois charmé de pouvoir vous présenter en personne, le 4e. Juillet, tous les sentimens que m’inspire cet heureux anniversaire, avec ceux du respectueux attachement avec lequel je serai toute ma vie, pour vous, Monsieur, Votre très-humble & trèsobéissant serviteur
D
Je n’ai pu garder Copie de ceciPassy à S. E. M. Franklin
 
Addressed: To his Excellency / B. Franklin, Esqr. / Min Plen. of the un. States / Passy./.
Notation: Dumas 18. Juin 1779.
